- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Clarification on Cherne II Platform Rio de Janeiro, February 10 th , 2011 Petróleo Brasileiro S.A. - Petrobras informs that the Labor Superintendence of the State of Rio de Janeiro (SRT/RJ) decided to interdict the Cherne II platform, located in Campos Basin. Petrobras reiterates that the platform is in safe operating conditions for the integrity of the workers, the environment and the unit's facilities. Cherne II had already been inspected by the Brazilian Navy on February 1 st and released for its normal operations. The Navy inspected and approved the unit s firefighting system, recognizing the Company s ability to act in emergency situations. All essential equipment that ensure the safety of the personnel and the operation of Cherne II are in accordance with the normative requirements of NR-10, as well as all the expected training and collective protection equipment (CPE) are met. For these reasons, none of the points put forward by the SRT/RJ represent a risk which justifies the interruption of the platform s operation. They were already part of the list of items to be checked during the maintenance shutdown, which will take place at the end of February, according to the schedule prepared in November 2010. In compliance to the requirement of the interdiction report, Petrobras has started the technical procedures to shut down the platform's operation, according to the international operational safety standards and is analyzing the applicable legal measures. The platform s average daily production was approximately 9 thousand barrels a day. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos antecipa, acredita, espera, prevê, pretende, planeja, projeta, objetiva, deverá, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 10, 2011 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
